Campbell, «T.
This case appears from the bill of exceptions to have been tried on the theory that defendant was indebted to plaintiff in the sum of $1200, as part of the •amount due for capital stock-in the corporation, of which he was an original member. As the court directed a verdict for •the defendant, no other questions arise except as to the correctness of this ruling.
*321The company was organized under articles which set out 'that the capital stock was $500,000, being 20,000 shares of $25 each. They recited that $50,000 of the said capital stock is paid up. The number of shares taken was 16,900, of which defendant held 2000. The largest holder was Menzo D. Halsey, who held 12,000 shares, or $300,000.
The declaration contained one special count and the comunon counts. The special count averred the sale by the corporation to defendant Donovan of 2000 shares for $1200. But there was no evidence of any such sale. He was an ■ original associate in organizing the company, and by the : articles he was put on the statutory basis of all other stockholders — -bound to pay $25 a share, in such installments as should be required, by regular assessments.
The only evidence of any $1200 arrangement was that before fhe company was organized an arrangement was made ■by defendant, Halsey, and Mr. Dickinson that they would ■organize on a basis that defendant and Dickinson should each have 2000 shares, and pay $1200 for them, and that Halsey should have 12,000 shares for the machine which was the ■ chief purpose of the incorporation. There was never any recognition of such an arrangement by the company or its ■directors, and no such thing appears in the articles, which .leave these parties on the same footing with the others named, ■ and liable to the statutory liability for what they had not paid.
The statement that $50,000 had been paid up, does not show who had paid it. All of the stock was not taken, and it could not be a percentage of two dollars and a half a share. No charge was made on the books indicating that defendant had been credited without paying, or charged on any such basis, or had assented to any such liability. No assessment was ever made.
It is impossible on such a state of things to hold defendant liable for $1200, or any other sum, as due for stock under the issue in this case.
If, as claimed, there are equities arising out of the method -of dealing after the organization, they cannot be enforced in *322this action of assumpsit for the price of stock, or for stock calls, as none were ever made.
The judgment below so holding must be affirmed.
The other Justices concurred.